FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit

                                                                      August 13, 2015
                   UNITED STATES COURT OF APPEALS
                                                                   Elisabeth A. Shumaker
                                TENTH CIRCUIT                          Clerk of Court



 DAMIAN MACIAS,

              Plaintiff - Appellant,

 v.                                                     No. 15-2059
                                            (D.C. No.1:14-CV-01105-JCH-WPF)
 ALAN J. GRIFFIN, Deputy District                       (D. of N.M.)
 Attorney, and Fifth Judicial District
 Attorney’s Office,

              Defendants - Appellees.


                            ORDER AND JUDGMENT *


Before HARTZ, TYMKOVICH, and MORITZ, Circuit Judges. **


      Damian Macias, a state prisoner proceeding pro se and in forma pauperis,

appeals the dismissal of his civil rights complaint under 28 U.S.C.

§ 1915(e)(2)(B)(ii) for failure to state a claim. Exercising jurisdiction under 28

U.S.C. § 1291, we affirm.


      *
         This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument.
      Macias sued a deputy district attorney and New Mexico’s Fifth Judicial

District Attorney’s Office under 42 U.S.C. § 1983. He alleged violations of his

constitutional rights arising out of the state’s alleged failure to provide notice of

its intention to seek an increased sentence based on the presence of aggravating

circumstances. Because Macias was proceeding in forma pauperis, 28 U.S.C.

§ 1915 obligated the district court to review his complaint and enter a judgment

of dismissal if the complaint failed to state a claim on which relief may be

granted. See 28 U.S.C. § 1915(e)(2)(B)(ii). The court found dismissal was

warranted because the district attorney was protected by prosecutorial immunity

and the district attorney’s office was part of the state and thus not a “person”

within the meaning of § 1983. 1

      We review dismissals under § 1915(e)(2)(B)(ii) for failure to state a claim

de novo. Kay v. Bemis, 500 F.3d 1214, 1217 (10th Cir. 2007). 2 In doing so, we

      1
         Section 1983 provides in relevant part: “Every person who, under color
of any statute, ordinance, regulation, custom, or usage, of any State or Territory
or the District of Columbia, subjects, or causes to be subjected, any citizen of the
United States or other person within the jurisdiction thereof to the deprivation of
any rights, privileges, or immunities secured by the Constitution and laws, shall
be liable to the party injured in an action at law, suit in equity, or other proper
proceeding for redress . . . .” 42 U.S.C. § 1983.
      2
         The district court cited Federal Rule of Civil Procedure 12(b)(6) as an
alternative source of authority to sua sponte dismiss Macias’s complaint. See R.
at 27 (citing Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991) for the
proposition that a court may sua sponte dismiss under Rule 12(b)(6) if “it is
‘patently obvious’ that the plaintiff could not prevail on the facts alleged, and
allowing him an opportunity to amend his complaint would be futile”). This does
                                                                         (continued...)

                                          -2-
construe Macias’s pro se brief liberally, but “we do not assume the role of

advocate.” Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th Cir. 2008) (quoting

Ledbetter v. City of Topeka, 318 F.3d 1183, 1187–88 (10th Cir. 2003)) (internal

quotation marks omitted).

      Macias’s brief reasserts the alleged constitutional violations and contends

that a review of the record “will show that the court ruled improperly.” Aplt. Br.

at 4. He makes no argument as to why the district attorney is not entitled to

immunity or why the district attorney’s office is an entity subject to suit. Even

proceeding pro se, Macias had an obligation to comply with Federal Rule of

Appellate Procedure 28. See Garrett v. Selby Connor Maddux & Janer, 425 F.3d

836, 840 (10th Cir. 2005) (“[T]his court has repeatedly insisted that pro se parties

follow the same rules of procedure that govern other litigants.”). We will not “fill

the void” where an appellant does not comply “by crafting arguments and

performing the necessary legal research.” Id. at 841. Accordingly, we find any

challenge to either of the district court’s conclusions waived. See id. (“[T]he

inadequacies of Plaintiff’s briefs disentitle him to review by this court.”).

      Even were we to forgive the inadequacies in the briefing, however, we

would affirm. Prosecutors are immune from suit under § 1983 for their decisions

      2
       (...continued)
not affect our review on appeal because “[w]e apply the same standard of review
for dismissals under § 1915(e)(2)(B)(ii) that we employ for Federal Rule of Civil
Procedure 12(b)(6) motions to dismiss for failure to state a claim.” Kay, 500 F.3d
at 1217.

                                          -3-
to prosecute, and Macias’s complaint alleged no facts to suggest the district

attorney was acting outside of his prosecutorial function. See Nielander v. Bd. of

Cty. Comm’rs, 582 F.3d 1155, 1164 (10th Cir. 2009) (citing Imbler v. Pachtman,

424 U.S. 409, 425–28 (1976)).

      Dismissal of the claims against the district attorney’s office was also

appropriate because it is a state office that is both protected by the Eleventh

Amendment and not subject to suit under § 1983. See Will v. Mich. Dep’t of State

Police, 491 U.S. 58, 71 (1989) (holding that “neither a State nor its officials

acting in their official capacities are ‘persons’ under § 1983”); Jackson v. N.M.

Pub. Def.’s Office, 361 F. App’x 958, 962 (10th Cir. 2010) (holding that New

Mexico’s Second Judicial District Attorney’s Office “is protected from suit by the

Eleventh Amendment”); Vacek v. Court of Appeals, Santa Fe., N.M., 325

F. App’x 647, 649 (10th Cir. 2009) (“[T]he New Mexico courts and agencies

[including the Second Judicial District Attorney’s Office] listed as defendants . . .

are not entities against which . . . § 1983 . . . claims may be lodged given

Eleventh Amendment immunity.”); Ysais v. Richardson, No. Civ. 07–0287

JB/RLP, 2008 WL 4861697, at *5 (D.N.M. July 9, 2008) (finding New Mexico’s

Thirtieth Judicial District Attorney’s Office is a state entity).

      Accordingly, we affirm the dismissal. The district court’s dismissal of the

complaint constitutes one “strike” against Macias under the Prison Litigation

Reform Act. Hafed v. Fed. Bureau of Prisons, 635 F.3d 1172, 1176 (10th Cir.

                                          -4-
2011) (“When an action or appeal is dismissed as frivolous, as malicious, or for

failure to state a claim under 28 U.S.C. § 1915(e)(2)(B), the dismissal counts as a

strike.”) (citing Jennings v. Natrona Cty. Det. Ctr. Med. Fac., 175 F.3d 775,

777–78 (10th Cir. 1999)). We caution Macias that at three strikes he will be

subject to the filing restrictions found in § 1915(g). Finally, we affirm the

magistrate judge’s order granting leave to proceed in forma pauperis on appeal,

but take this opportunity to remind Macias of his obligation to make partial

payments until the filing fees are paid in full.

                                                     ENTERED FOR THE COURT

                                                     Timothy M. Tymkovich
                                                     Circuit Judge




                                          -5-